Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on April 20th, 2022, which claims 1-20 have been presented for examination.

Status of Claim
2.	Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 9 and 17 are presented in independent form.

Priority
3.	This application is a CON of 16/802,845 filed on 02/27/2020 PAT 11334326.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

			         Abstract Objections
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
Line 1 of Abstract recites “The disclosed technology...”
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
7.	Claim 1 is objected to because of the following informalities:    
Claim 1  recites the limitation "at least one processor" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1  recites the limitation "memory" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-3, 5, 9-11, 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Pub. No. 2019/0156119 A1 – herein after Sharma) in view of Voorhees et al. (WO 2017/066512 A1 – herein after Voorhees).

Regarding claim 1. 
Sharma discloses 
A method comprising; 
capturing, at a computer system via a camera, a first image of a surface at a first time, the first image capturing a plurality of physical blocks arranged on the surface (capture device 110 (also referred to herein as a camera) for capturing a video stream of the activity surface– See paragraph [0031].  The detection engine 212 is capable of detecting and recognizing TI objects located in the activity scene 116 (on the activity surface 102 within field of view of camera 110). The detection engine 212 can detect the position and orientation of the objects in physical space, detect how the objects are being manipulated by the user – See paragraphs [0041-0042]); 
mapping, via at least one processor of the computer system, the first image [to a first line of code] based on relative positions of the plurality of physical blocks to one another as captured within the first image (constructing the object description for each of the one or more interface objects includes mapping the one or more contours associated with each of the one or more interface objects using a coordinate system, and inferring the object shape for each of the one or more interface objects includes inferring the object shape for each of the one or more interface objects based on coordinates of the one or more contours associated with each of the one or more interface objects—See paragraph [0008]; the detector 304 may process the video image of the activity scene 116 for contour(s) of each TI object included in the activity scene 116 and construct 704 a description for each TI object by mapping the contour(s) associated with each of the TI objects using a coordinate system – See paragraphs [0091-0092]); 
[writing, via the at least one processor, the first line of code to memory;]
detecting, via the at least one processor and the camera, a change to the plurality of physical blocks (the detector 304 may be couple to and receive the video stream from the camera 110, the camera driver 306... the detector 304 may determine gestures associated with the TI objects that indicate how the TI objects have been manipulated over time by the user(s)– See paragraphs [0052 and 0054-0057]); 
in response to the change, capturing at the computer system via the camera, a second image of the surface at a second time, the second image capturing the plurality of physical blocks arranged on the surface (an activity surface 102 on which TI object(s) 114 can be placed and a computing device 104 that is equipped or otherwise coupled to a video capture device 110 configured to capture video of the activity surface 102 and that includes novel software and/or hardware capable of processing the video to detect and recognize the TI object(s) 114 and their manipulation by one or more users – See paragraph [0027]; the detector 304 may determine gestures associated with the TI objects that indicate how the TI objects have been manipulated over time by the user... Swap: indicates one TI object has been swapped in for another TI object (in approximately the same location) – See paragraphs [0052 and 0054-0057]); 
mapping, via at least one processor of the computer system, the second image [to a second line of code] based on relative positions of the plurality of physical blocks to one another as captured within the second image (the video image of the activity scene 116 for contour(s) of image(s) contained on the TI object(s) and construct 804 description(s) for the object image(s) by mapping the contour(s) associated with the image(s) using a coordinate system – See paragraphs [0008 and 0091-0092]), [wherein the first line of code is distinct from the second line of code; and 
writing, via the at least one processor, the second line of code to memory]. 
 Sharma discloses constructing the object description for each of the one or more interface objects includes mapping the one or more contours associated with each of the one or more interface objects using a coordinate system – See paragraphs [0008 and 0091-0092].  Sharma does not disclose
mapping, via at least one processor of the computer system, the first image to a first line of code... 
writing, via the at least one processor, the first line of code to memory;
mapping, via at least one processor of the computer system, the second image to a second line of code... wherein the first line of code is distinct from the second line of code; and 
writing, via the at least one processor, the second line of code to memory.
Voorhees discloses 
mapping, via at least one processor of the computer system, the first image to a first line of code (the graphical representation data represents and maps one or more elements of the code as nodes (e.g., vertices) and relationships between the objects are represented as edges (e.g., connections) between the nodes in a hierarchical graph data structure. Examples of the elements that the nodes represent include file directories, files, packages, classes, methods, functions, expressions, statements, data structures, fields, variables, etc– See paragraphs [0046] and Fig. 7B)
writing, via the at least one processor, the first line of code to memory (generate its graphical representation as well as to prepare it to visually track and animate execution of the code... a processor of client (106) processes code stored in a storage of client– See paragraph [0032]);
mapping, via at least one processor of the computer system, the second image to a second line of code (One node may be connected to multiple other nodes. One or more of the edges may represent a link between nodes regardless of hierarchical level. For example, a link between one method to another method (e.g., one method calls another method) is represented by an edge that connects the nodes representing these methods. Thus, by following links/edges between methods/functions, the execution path between the methods/functions may be identified – See paragraph [0047].  The shown base "floor" level of the 3D virtual environment includes nodes arranged in a tree configuration that shows a hierarchical file directory structure of nodes that represent file directories and the directory nodes are connected to one another with connector lines/edges representing the relationship between the hierarchical structure of the directories – See paragraphs [00112-00115]),
wherein the first line of code is distinct from the second line of code (a modified version of the code is generated for graphical representation. For example, tracking code (e.g., code that outputs/indicates state value) is inserted in locations of the code to allow tracking of the execution location (e.g., listener detects output of the tracking code) of the code during execution (e.g., by detecting output of the tracking code that is provided whenever the execution of the code reaches the locations of the tracking code in the code)... multiple revision versions of code are to be graphical represented to allow a developer to graphically view the changes between the different revision versions.– See paragraphs [0043-0044]); and 
writing, via the at least one processor, the second line of code to memory (generate its graphical representation as well as to prepare it to visually track and animate execution of the code... a processor of client (106) processes code stored in a storage of client– See paragraph [0032]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Voorhees’ teaching into Sharma’s invention because incorporating Voorhees’ teaching would enhance Sharma to enable to map one or more elements of code as nodes or blocks or objects as suggested by Voorhees (paragraph [0046]).

Regarding claim 2, the method of claim 1, 
Sharma discloses 
wherein the physical blocks differ from each other in at least one of shape, size, form, color, structure, surface texture, tactile indicia, weight, volume, density, or content depicted thereon (The detector 304 may compute the indexes based on the visible and/or audible characteristics of the TI objects, such as images included on the TI objects, shapes of the TI objects, colors of the TI objects, textures of the TI objects, etc. – See paragraph [0069]).  

Regarding claim 3, the method of claim 1, 
Voorhees discloses 
wherein at least one physical block within the plurality of physical blocks is stacked on top of a second physical block within the plurality of physical blocks (The highest level of the rendered graphical representation may be shown on a "floor" of the 3D environment and successive lower hierarchical levels are shown visually on top of the previous higher hierarchical level. For example, as the rendered graphical representation is expanded to render nodes of lower levels, the graphical representation builds up higher. In other embodiments, the graphical model may expand from top (higher hierarchy) to bottom (lower hierarchy) or from side to side. The graphical representation is rendered at distinct horizontal levels in the 3D virtual environment that are stacked on top of each other vertically – See paragraphs [0057-0058]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Voorhees’ teaching into Sharma’s invention because incorporating Voorhees’ teaching would enhance Sharma to enable to stack on the top of blocks as suggested by Voorhees (paragraph [0058]).

Regarding claim 5, the method of claim 1, 
Voorhees discloses
wherein the surface comprises a composition area and a mapping area, where one or more blocks placed in the composition area can be mapped into a symbolic block placed in the mapping area (the graphical representation is rendered at distinct horizontal levels in the 3D virtual environment that are stacked on top of each other vertically. For example, the base “floor” level of the 3D virtual environment includes nodes arranged in a tree configuration that shows a hierarchical file directory structure of nodes that represent file directories and the directory nodes are connected to one another with connector lines/edges representing the relationship between the hierarchical structure of the directories. This tree structure is shown on a single vertical level of the 3D virtual environment with the directory nodes arranged and connected on the same vertical level (e.g., at same fixed vertical/height locations) – See paragraph [0062]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Voorhees’ teaching into Sharma’s invention because incorporating Voorhees’ teaching would enhance Sharma to enable to expand/stack from top to bottom or from side to side in graphical representation as suggested by Voorhees (paragraphs [0057-0058]).

Regarding claim 9. 
Sharma discloses
A system (Fig. 2) comprising: 
a surface (a physical activity surface – See Abstract); 
a plurality of blocks (IT objects as blocks – See paragraph [0085]); 
a camera (a camera – See paragraph [0006]); 
at least one processor (one or more processor – See paragraph [0004]); and 
a non-transitory computer-readable storage medium having instructions stored which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
Regarding claim 9, recites the same limitations as rejected claim 1 above.
Regarding claim 10, recites the same limitations as rejected claim 2 above.
Regarding claim 11, recites the same limitations as rejected claim 3 above.
Regarding claim 13, recites the same limitations as rejected claim 5 above.

Regarding claim 17. 
Sharma and Voorhees disclose
A non-transitory computer-readable storage medium having instructions stored which, when executed by at least one processor, cause the at least one processor to perform operations comprising: 
Regarding claim 17, recites the same limitations as rejected claim 1 above.
Regarding claim 18, recites the same limitations as rejected claim 2 above.
Regarding claim 19, recites the same limitations as rejected claim 3 above.

9.	Claim(s) 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Voorhees as applied to claims 1, 9 and 17 respectively above, and further in view of Maciocci et al. (US Pub. No. 2012/0249741 A1 – IDS filed on 04/20/2022 -- herein after Maciocci).

Regarding claim 4, the method of claim 1, further comprising: 
Maciocci discloses 
generating an audio reading of at least one of the first line of code and the second line of code (a head mounted device to recognize both gestures and audio commands – See paragraphs [0047 and 0077-0078]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Maciocci’s teaching into Voorhees’ and Sharma’s inventions because incorporating Maciocci’s teaching would enhance Voorhees and Sharma to enable to interact with audio inputs as suggested by Maciocci (paragraph [0158]).
Regarding claim 12, recites the same limitations as rejected claim 4 above.
Regarding claim 20, recites the same limitations as rejected claim 4 above.

10.	Claim(s) 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Voorhees as applied to claims 1 and 9 respectively above, and further in view of Al-Fuqaha et al. (US Pub. No. 2018/0011694 A1 – herein after Al-Fuqaha).

Regarding claim 6, the method of claim 1, 
Al-Fuqaha discloses
wherein the physical blocks have retractable cords (Sensor 16s and actuator 16a devices are interfaced to the proposed FlexBeacon hardware through a variety of physical ports– See paragraph [0057]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Al-Fuqaha’s teaching into Sharma’s and Voorhees’ inventions because incorporating Al-Fuqaha’s teaching would enhance Sharma and Voorhees to enable to provide hardware through a variety of physical ports connections as suggested by Al-Fuqaha (paragraphs [0054-0056]).

Regarding claim 7, the method of claim 6, 
Al-Fuqaha discloses
wherein paths of the retractable cords are used by the at least one processor to define data structures used within the first line of code and the second line of code Different blocks are interconnected to create a path where data flows from one block to another for processing– See paragraph [0092]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Al-Fuqaha’s teaching into Sharma’s and Voorhees’ inventions because incorporating Al-Fuqaha’s teaching would enhance Sharma and Voorhees to enable to perform a flow control operation blocks as suggested by Al-Fuqaha (paragraphs [0157]).

Regarding claim 8, the method of claim 7, 
Al-Fuqaha discloses
wherein the retractable cords operate as graph edges (Input and output ports are represented as filled circles on the edges of the block icons – See paragraph [0139]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Al-Fuqaha’s teaching into Sharma’s and Voorhees’ inventions because incorporating Al-Fuqaha’s teaching would enhance Sharma and Voorhees to enable to represent input and output ports as filled circles on the edges of the blocks as suggested by Al-Fuqaha (paragraphs [0139]).

Regarding claim 14, recites the same limitations as rejected claim 6 above.
Regarding claim 15, recites the same limitations as rejected claim 7 above.
Regarding claim 16, recites the same limitations as rejected claim 8 above.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mullins et al. (US Pub. No. 2017/0255450 A1) discloses method for a mixed reality, spatial, cooperative programming language is described. A sensor of a device detects a first physical object and a second physical object. An augmented reality application identifies the first and second physical objects and a physical state of the first and second physical objects, generates a programming logic associated with the identification and physical state of the first and second physical objects, generates augmented or virtual reality information related to the programming logic, and displays the augmented or virtual reality information in the display – See Abstract and specification for more details.
Dilts (US Pub. No. 2016/0216872 A1) discloses connecting graphical objects on a display includes associating a first portion of a connector with a first plane such that the first portion of the connector tends to remain in the first plane. The method includes receiving user input that manipulates a location of a first end terminal of the connector and/or a second end terminal of the connector – See abstract and specification for more details.
Conversy (US Pub. No. 2018/0329804 A1) discloses interacting with code such as software code is provided, whereby the code is represented as a graph such as a finite state machine corresponding to the code, such that a user may define a path through the code for example by means of a gesture or cursor movement, and the representation of the graph being restructured to give prominence to the nodes belonging to the defined path, and their sequence as defined in the path – See Abstract and specification for more details.
Saleh et al. (US Pub. No. 2017/0060541 A1) discloses visual representation of the computer program is translated into computer program text that includes the executable program elements represented by the selected ones of the visual representations, and non-executable comments specifying the selected ones of the visual representations – See Abstract and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192